FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENN GOLDBLATT, Pro Se and as                    No. 11-35720
ADAAA Advocate for Barbara J. Baillie,
                                                 D.C. No. 2:11-cv-00288-RSL
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

JAMES DOERTY, Individually and in his
Official Capacity as Assistant Presiding
Judge of the King County Superior Court,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Kenn Goldblatt appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims for violations of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his due process and equal protection rights, and for failure to accommodate under

the American with Disabilities Act (“ADA”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Miller v. Yokohama Tire Corp., 358 F.3d 616,

619 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Goldblatt’s claims regarding

defendant’s alleged denial of ADA accommodations because they arose out of

defendant’s rulings in his capacity as a judge presiding over a state court family

law proceeding, and, therefore, were barred by absolute judicial immunity. See

Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (listing factors for

determining whether an act is judicial in nature and explaining that a judge in

marital dissolution proceedings was absolutely immune from claims related to

orders denying a litigant ADA accommodations); see also Stump v. Sparkman, 435

U.S. 349, 356-58 (1978) (judges are immune from suit for actions within their

jurisdiction even if proceedings are marred by grave errors or lack of due process).

      The district court did not abuse its discretion by denying Goldblatt’s motion

for a new trial or to alter or amend the judgment because Goldblatt failed to

establish grounds for such relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and discussing factors for reconsideration or relief from judgment under


                                          2                                       11-35720
Fed. R. Civ. P. 59(e) and 60(b)).

      Goldblatt’s contentions concerning the merits of his claims are rejected.

      We do not address issues that are raised for the first time on appeal. See

Brown v. Gen. Tel. Co. of Cal., 108 F.3d 208, 210, n.1 (9th Cir. 1997).

      Goldblatt’s motion to supplement the record is granted.

      AFFIRMED.




                                         3                                    11-35720